Title: Circular to Certain Consuls and Vice-Consuls, 12 September 1793
From: Jefferson, Thomas
To: Consuls,Vice-Consuls



Sir
Philadelphia Sep. 12. 1793.

The object of the present is chiefly to acknolege the receipt of your favors of Dec. 30. Apr. 10. June 10. and July 4. and to express our satisfaction with your attention to the cases of the ships Commerce and Jay.
The US. Persevere in their line of peace with all nations, and will, we hope, by a just conduct to all, be enabled to preserve it. We think it best that our vessels should take passports in our own ports only, and renew them every voyage, as the surest means of avoiding the difficulties produced to ourselves by the usurpation of our flag, to which we desire your particular attention.
A kind of jail or camp-fever has lately broken out in this city, where being unusual it has excited considerable alarm. It is but little infectious and we hope that more experience in it’s treatment, and the cool weather now commencing will soon stop it. I am with great respect Sir Your most obedt servt

Th: Jefferson

